DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 of figures 1-7 and 10-11, and claims 1, 3-12 and 14-20 in the reply filed on 11/17/2020 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1/3/4/10-12/14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokota et al. US 2015/0188372 A1.
Regarding claim 1, Yokota teaches a stator assembly [at least figs. 2-3], comprising: a stator core [3, paragraph 26], comprising a magnetic yoke portion [4a, paragraph 26] and a radial tooth portion [4b, paragraph 26], wherein the radial tooth portion [4b] extends from the magnetic yoke portion [4a, fig. 3; paragraph 26]; and an insulated wire frame [10, paragraph 25], disposed outside the radial tooth portion [4b, fig. 3] of the stator core [3], and having a winding slot [around 4b, fig. 3; paragraph 31]; a coil [6, paragraph 31], wound in the winding slot of the insulated wire frame annularly [figs. 4-6; paragraphs 27/32]; and an annular insulation structure [23], formed by means of injection moulding [coil 6 is embedded in the molded resin portion 23, paragraph 55], and wrapping an area where the coil is exposed out of the insulated wire frame 
Regarding claims 3/14, Yokota teaches the stator assembly according to claim 1, wherein the radial tooth portion [4b] comprises a first end and a second end in an axial direction [fig. 4 shows that elements 4b has two ends], and the insulated wire frame comprises a first U-shaped frame sleeved on the first end of the radial tooth portion [see 10 a first U-shaped frame sleeved on the first end of the radial tooth portion toward the top of element 4b, fig. 3] and a second U-shaped frame sleeved on the second end of the radial tooth portion [see 10 a second U-shaped frame sleeved on the second end of the radial tooth portion toward the bottom of element 4b, fig. 3]. 
Regarding claims 4/15, Yokota teaches the stator assembly according to claim 3, wherein two gaps are formed between the first U-shaped frame, the second U-shaped frame [see the gaps between elements 10 – where elements 16 mounted, figs. 3/6], the coil [6], and the radial tooth portion [4b, fig. 6]; the annular insulation structure comprises an outer ring frame [18, figs. 3 and 6] wrapping the coil [6, figs. 6 and 8] and two inner filler pieces [16, fig. 6] separately accommodated in the two gaps [elements 16 are separately accommodated around element 4b, fig. 6]. 
Regarding claim 10, Yokota teaches the stator assembly according to claim 1, wherein the insulated wire frame [10] further comprises a winding fixing portion [12, fig. 2]. 
Regarding claim 11, Yokota teaches a motor stator structure [1], comprising: a plurality of stator assemblies [3] according to claim 1
Regarding claim 12, Yokota teaches he motor stator structure according to claim 11, wherein the magnetic yoke portion [4] of the stator core [3] of each stator assembly comprises a first joint section and a second joint section opposite to each other [the ends of each yoke portion 4, fig. 1], wherein the first joint section and the adjacent second joint section of two adjacent stator assemblies are joined together [see adjacent elements 4, fig. 1]. 
Allowable Subject Matter
Claims 5-9/16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See (PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837